--------------------------------------------------------------------------------

Exhibit 10.1

PACIFIC ASIA PETROLEUM, INC.


SUBSCRIPTION AGREEMENT FOR SHARES


March 2, 2009


To:           The Board of Directors of Pacific Asia Petroleum, Inc.




Ladies and Gentlemen:


The undersigned, Richard Grigg (“Subscriber”), hereby offers to purchase and
subscribe for Nine Hundred Seventy Thousand (970,000) shares (the “Shares”) of
the common stock, par value $0.001 per share, of Pacific Asia Petroleum, Inc., a
Delaware corporation (the “Corporation”), in exchange for 3,825,000 shares of
Ordinary Fully Paid Shares of Sino Gas & Energy Holding Limited (“SG&E Shares”),
effective as of the Transfer Date (as defined below).  The Shares are being
issued by the Corporation to Subscriber pursuant to an exchange of Subscriber’s
interest in Sino Gas & Energy Holding Limited (“SG&E”) for the Shares.  As
further consideration for the subscription and purchase of the Shares pursuant
to this Agreement, Subscriber hereby represents, warrants and acknowledges to
the Corporation as follows:


 
A.
Subscriber has full power, authority and legal right to enter into this
Agreement and transfer the SG&E Shares to the Corporation, Subscriber is the
absolute owner and owner or record of the SG&E Shares, and such SG&E Shares are
free of any and all liens, claims or other encumbrances.

 
 
B.
Subscriber shall do all things reasonable and necessary to transfer the interest
in, and the absolute right of legal ownership of, the SG&E Shares to the
Corporation as the registered holder of the SG&E Shares in accordance with
applicable law, the ASTC Operating Rules and the Constitution of SG&E,
including, but not limited to, execution of a proper ASTC transfer, an
instrument of transfer in compliance with the Constitution of SG&E, or any other
method permitted by applicable law.  The date that the transfer of the absolute
right of legal ownership of the SG&E Shares is completed and reflected in the
SG&E record books shall be the “Transfer Date.”

 
 
C.
Subscriber acknowledges that neither the Corporation nor any its officers,
directors, agents or affiliates have made any representation to Subscriber
regarding the Corporation, its business or prospects.

 
 
D.
Subscriber is purchasing the Shares for investment for Subscriber’s own account
only, not as a nominee or agent, and not with a view to, or for resale in
connection with, any “distribution” of the Shares within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).  By executing this
Agreement, Subscriber represents that Subscriber does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer or
grant participations to such person or to any third person, with respect to any
of the Shares.

 
 
E.
Subscriber represents and warrants to the Corporation that Subscriber is not a
U.S. Person (as defined in Annex A).  Subscriber further makes the
representations and warranties to the Corporation set forth on Exhibit A.

 

 
- 1 -

--------------------------------------------------------------------------------

 

 
F.
Subscriber understands that the Shares have not been registered under the
Securities Act and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Subscriber’s representations as expressed herein.  The non-registration shall
have no prejudice with respect to any rights, interests, benefits and
entitlements attached to the Shares in accordance with the Corporation’s charter
documents or the laws of its jurisdiction of incorporation.

 
 
G.
Subscriber understands that the Shares are characterized as “restricted
securities” under the Securities Act inasmuch as this Agreement contemplates
that, if acquired by Subscriber pursuant hereto, the Shares would be acquired in
a transaction not involving a public offering.  The issuance of the Shares
hereunder have not been registered under the Securities Act or the securities
laws of any state of the U.S. and that issuance of the Shares is being effected
in reliance upon an exemption from registration afforded either under Section
4(2) of the Securities Act for transactions by an issuer not involving a public
offering or Regulation S for offers and sales of securities outside the
U.S.  Subscriber further acknowledges that if the Shares are issued to
Subscriber in accordance with the provisions of this Agreement, such Shares may
not be resold without registration under the Securities Act or the existence of
an exemption therefrom.  Subscriber represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 
Subscriber further agrees to indemnify and hold harmless the Corporation from
and against all liability, damage, losses, costs and expenses (including
reasonable attorneys’ fees and court costs) which they may incur by reason of
any breach of the representations and warranties made by Subscriber herein, or
in any document provided by Subscriber to the Corporation.
 
Subscriber hereby agrees that the Shares will bear the following legend or one
that is substantially similar to the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE SOLD, PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.


Additionally, the Shares will bear any legend required by the “blue sky” laws of
any state to the extent such laws are applicable to the securities represented
by the certificate so legended. Subscriber consents to the Corporation making a
notation on its records or giving instructions to its Transfer Agent in order to
implement the restrictions on transfer of the Shares.






[Signature Pages Follow]

 
- 2 -

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Agreement on the date first set forth above.




RICHARD GRIGG


/s/ Richard
Grigg                                                                                                              
                                                                


Address:
                                        c/o Pacific Asia Petroleum, Inc.
                                        250 East Hartsdale Ave.             
                                        Hartsdale, NY 10530                    
 
 
 
AGREED AND ACKNOWLEDGED:




PACIFIC ASIA PETROLEUM, INC.




By:  /s/ Frank C.
Ingriselli                                                                                                                      
                                                       


Name: Frank C. Ingriselli                                                       


Title:  President and CEO                                                       
              March 2, 2009

 
- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT A


Non U.S. Person Representations


Subscriber, a non-U.S. person, further represents and warrants to the
Corporation as follows:


1.           At the time of (a) the offer by the Corporation and (b) the
acceptance of the offer by Subscriber, of the Shares, Subscriber was outside the
United States.


2.           No offer to acquire the Shares or otherwise to participate in the
transactions contemplated by this Agreement was made to Subscriber or its
representatives inside the United States.


3.           Subscriber is not purchasing the Shares for the account or benefit
of any U.S. person, or with a view towards distribution to any U.S. person, in
violation of the registration requirements of the Securities Act.


4.           Subscriber will make all subsequent offers and sales of the Shares
either (x) outside of the United States in compliance with Regulation S; (y)
pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act. Specifically,
Subscriber will not resell the Shares to any U.S. person or within the United
States prior to the expiration of a period commencing on the Shares’ issuance
date and ending on the date that is one year thereafter (the “Distribution
Compliance Period”), except pursuant to registration under the Securities Act or
an exemption from registration under the Securities Act.


5.           Subscriber is acquiring the Shares for Subscriber’s own account,
for investment and not for distribution or resale to others.


6.           Subscriber has no present plan or intention to sell the Shares in
the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Shares and is not acting as a distributor
of the securities.


7.           Neither Subscriber, its affiliates nor any person acting on
Subscriber’s behalf, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Shares at any time after the Shares’
issuance date through the Distribution Compliance Period except in compliance
with the Securities Act.


8.           Subscriber consents to the placement of a legend on any certificate
or other document evidencing the Shares substantially in the form as set forth
in the Agreement.


9.           Subscriber is not acquiring the Shares in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.


10.           Subscriber has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect
Subscriber’s interests in connection with the transactions contemplated by this
Agreement.


11.           Subscriber has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Shares.



 
- 4 -

--------------------------------------------------------------------------------

 

12.           Subscriber understands the various risks of an investment in the
Shares and can afford to bear the risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Shares.


13.           Subscriber has had access to the Corporation’s publicly filed
reports with the SEC, if any.


14.           Subscriber has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Corporation, if any, that Subscriber has requested and all such
public information is sufficient for Subscriber to evaluate the risks of
investing in the Shares.


15.           Subscriber has been afforded the opportunity to ask questions of
and receive answers concerning the Corporation and the terms and conditions of
the issuance of the Shares.


16.           Subscriber is not relying on any representations and warranties
concerning the Corporation made by the Corporation or any officer, employee or
agent of the Corporation.


17.           Subscriber will not sell or otherwise transfer the Shares, unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.


18.           Subscriber understands and acknowledges that the Corporation is
under no obligation to register the Shares for sale under the Securities Act.


19.           Subscriber represents that the address furnished by Subscriber in
this Agreement is Subscriber’s principal business address.


20.           Subscriber understands and acknowledges that the Shares have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Corporation that has
been supplied to Subscriber and that any representation to the contrary is a
criminal offense.


21.           Subscriber acknowledges that the representations, warranties and
agreements made by Subscriber herein shall survive the execution and delivery of
this Agreement and the purchase of the Shares.

 
- 5 -

--------------------------------------------------------------------------------

 

ANNEX A


Definition of “U.S. Person”


(1)           “U.S. person” (as defined in Regulation S) means:


(i)           Any natural person resident in the United States;


(ii)           Any partnership or corporation organized or incorporated under
the laws of the United States;


(iii)           Any estate of which any executor or administrator is a U.S.
person;


(iv)           Any trust of which any trustee is a U.S. person;


(v)           Any agency or branch of a foreign entity located in the United
States;


(vi)           Any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;


(vii)           Any discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporated, or
(if an individual) resident in the United States; and


(viii)           Any partnership or corporation if: (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a)) who are not natural
persons, estates or trusts.


(2)           Notwithstanding paragraph (1) above, any discretionary account or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States shall not be
deemed a “U.S. person.”


(3)           Notwithstanding paragraph (1), any estate of which any
professional fiduciary acting as executor or administrator is a U.S. person
shall not be deemed a U.S. person if:


(i)           An executor or administrator of the estate who is not a U.S.
person has sole or shared investment discretion with respect to the assets of
the estate; and


(ii)           The estate is governed by foreign law.


(4)           Notwithstanding paragraph (1), any trust of which any professional
fiduciary acting as trustee is a U.S. person shall not be deemed a U.S. person
if a trustee who is not a U.S. person has sole or shared investment discretion
with respect to the trust assets, and no beneficiary of the trust (and no
settlor if the trust is revocable) is a U.S. person.


(5)           Notwithstanding paragraph (1), an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country
shall not be deemed a U.S. person.

 
- 6 -

--------------------------------------------------------------------------------

 



(6)           Notwithstanding paragraph (1), any agency or branch of a U.S.
person located outside the United States shall not be deemed a “U.S. person” if:


(i)           The agency or branch operates for valid business reasons; and


(ii)           The agency or branch is engaged in the business of insurance or
banking and is subject to substantive insurance or banking regulation,
respectively, in the jurisdiction where located.


(7)           The International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans shall not be deemed
“U.S. persons.”



















 
- 7 -

--------------------------------------------------------------------------------

 
